Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the claims filed on 21 March 2022. Claims 1, 8, and 15 were amended. Claims 1, 3-8, 10-15, and 17-20 are currently pending and have been examined.

Claim Objections
Claims 1, 3-8, 10-15, and 17-20 objected to because of the following informalities: “provides” in line 6, 9, and 8 (of claims 1, 8, and 15 respectively) and “induvial” in line 19, 22, and 21 (of claims 1, 8, and 15 respectively) appear to be typographical errors of “providers” and “individuals.” Claims 3-7, 10-14, and 17-20 inherit these objections. Appropriate correction is required.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-8, 10-15, and 17-20 are rejected under 35 USC § 101
Step 2A Prong One: Does the claim recite an abstract idea, law of nature, or natural phenomenon?
Claims 1, 3-8, 10-15, and 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Representative claim 1, 8, and 15 recites:
obtaining a plurality of electronic medical records for an individual, at least one of the plurality of electronic medical records including a medication prescribed to the individual, wherein the plurality of electronic medical records includes data from multiple medical provides, data from medical insurance companies, and data from pharmacies; 
annotating each electronic medical record, wherein the annotations include the date associated with the electronic medical record, the date the medication was prescribed, the duration for the prescription, a dosage of the medication, and the provider associated with the medication prescribed; 
grouping medications prescribed to the individual into groups based on the annotations, the groups including a first group of medications that the individual has an active prescription for and a second group of medications that the induvial does not have a current prescription for; 
identifying a known adverse interaction between one of the first group of medications and one of the second group of medications based on a database of known interactions for each medication identified in the plurality of electronic medical records; and 
notifying the individual, the first provider, and the second provider of the known adverse interaction, wherein the notification includes a description of the known adverse interaction.
Therefore, the claim as a whole is directed to “searching patient records for adverse medication interactions”, which is an abstract idea because it is a mental process. “Searching patient records for adverse medication interactions” is considered to be a mental process because it is a concept capable of being performed in the human mind (including an observation, evaluation, judgment, opinion) with the aid of pen and paper or a computer. A doctor can look over a list of medications and determine, based on medical knowledge, if any of the medications have known adverse interactions.

Step 2A Prong Two: Does the claim recite additional elements that integrate the judicial exception into a practical application?
This judicial exception is not integrated into a practical application. In particular, claims 1, 8, and 15 recite the following additional element(s):
a memory;
computer readable instructions;
one or more processors;
a database; and
performing natural language processing on all of the plurality of electronic medical records to identify a date associated with each of the plurality of electronic medical records electronic medical records, a date the medication was prescribed, a duration for the prescription, a dosage of the medication, and a provider associated with the medication prescribed.
These additional elements amount to merely reciting the words ‘‘apply it’’ (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, which is not enough to integrate the abstract idea into a practical application (see MPEP 2106.05(f)). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Claims 1, 8, and 15 are directed to an abstract idea.

Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
Claims 1, 8, and 15 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to merely reciting the words ‘‘apply it’’ (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, which does not amount to significantly more than the judicial exception (see MPEP 2106.05(f)). Accordingly, claims 1, 8, and 15 are ineligible.

Dependent claims 3-7, 10-14, and 17-20 merely further limit the abstract idea of claims 1, 8, and 15 discussed above and are thereby considered to be ineligible.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-8, 10-15, and 17-20 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Allen et al. (U.S. 2018/0121606), hereinafter “Allen,” in view of Mayaud (U.S. 2002/0042725), hereinafter “Mayaud.”
	
Regarding claim 1, Allen discloses a method identifying adverse effects of medications, the method comprising:
obtaining a plurality of electronic medical records for an individual (See Allen [0096] the system aggregates patient medical records from a variety of sources.), at least one of the plurality of electronic medical records including a medication prescribed to the individual (See Allen [0096] the system checks the patient medical records to identify instances of medication information. Therefore, the system disclosed can include at least on medical record including a medication prescribed.), wherein the plurality of electronic medical records includes data from multiple medical providers, data from medical insurance companies, and data from pharmacies (See Allen [0091].); 
performing natural language processing on all of the plurality of electronic medical records to identify a date associated with each of the plurality of electronic medical records electronic medical records (See Allen [0096] the system uses natural language processing to identify indicators of medication types. [0108] information in the aggregated patient EMR data includes dates of medications and dates of fulfilled prescriptions. This meets the broadest reasonable interpretation of “a date associated with the medical record.”), date the medication was prescribed (See Allen [0045] system uses the dates for the medication prescriptions.), a duration for the prescription, a dosage of the medication (See Allen [0107] the system can determine the amount of dosage and the times to complete taking the medication.), and a provider associated with the medication prescribed (See Allen [0045] For each medication, a set of sources (institutions) that prescribed the medication, the medical personnel (e.g., physician) responsible for the prescription, and the like, are identified to thereby identify a specific source of an instance of the medication prescription.),
annotating each electronic medical record (See Allen [0096] the system aggregates patient data from the various EMR systems. This aggregation is understood to meet the broadest reasonable interpretation of “creating annotations for each medical record.”), wherein the annotations include the date associated with the electronic medical record (See Allen [0108] information in the aggregated patient EMR data includes dates of medications and dates of fulfilled prescriptions. This meets the broadest reasonable interpretation of “a data associated with the medical record.”), the date the medication was prescribed (See Allen [0045] system uses the dates for the medication prescriptions.), the duration for the prescription, the dosage of the medication (See Allen [0107] the system can determine the amount of dosage and the times to complete taking the medication.), and a provider associated with the medication prescribed (See Allen [0045] For each medication, a set of sources (institutions) that prescribed the medication, the medical personnel (e.g., physician) responsible for the prescription, and the like, are identified to thereby identify a specific source of an instance of the medication prescription.);
grouping medications prescribed to the individual into groups based on the annotations, (See Allen [0108] the system can group medications into active and inactive groupings based on the EMR data.) …;
identifying a known adverse interaction between one of the first group of medications and one of the second group of medications (See Allen [0116]-[0118] The system can compare medications to list of other medications with known negative interactions (i.e. “adverse interactions”) Therefore, the system can compare two lists of medications and check for adverse interactions among the lists.) based on a database of known interactions for each medication identified in the plurality of electronic medical records (See Allen [0116] the medication interactions may be evaluated based on pre-defined data structures indicating medication interactions, such as the medication resource information stored in the resource data structures 122. [0117] the resource data structures 122 may comprise a drug label database that has information for all drugs approved by the Federal Drug Administration (FDA) of the United States of America, along with the interactions, contraindications, and warnings that those drug labels contain.); and 
notifying the individual of the known adverse interaction (See Allen [0112] a warning notification concerning detect contraindications may be generated and output to the patient and/or the medical professional that is the source of the prescription for the medication.), wherein the notification includes a description of the known adverse interaction (See Allen [0126] the notification may indicate the various reasons as to why the medication should be considered for removal and/or addition. This is understood to include an indication of the known adverse interactions. See also [0112].).
Allen does not disclose: 
the groups including a first group of medications that the individual has an active prescription for and a second group of medications that the induvial does not have a current prescription for.
Mayaud teaches:
the groups including a first group of medications that the individual has an active prescription for and a second group of medications that the individual does not have a current prescription for (See Mayaud [0246] the system can compare “recently expired prescriptions” (i.e. no current prescription) with “newly prescribed” drugs (i.e. active prescription).).
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself - that is in the substitution of comparing only active prescriptions for the comparison of active and expired prescriptions. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Regarding claim 3, Allen in view of Mayaud discloses the method of claim 1. Allen further discloses a method wherein:
notifying the individual of the known interaction includes providing the individual an identification of the one of the first group of medications and an identification the one of the second group of medications (See Allen [0113] the notification may indicate the contraindication in the patient’s aggregated patient EMR. This is understood to mean that the notification includes all the relevant information about the contraindication, including an identification of the two medications known to have a negative interaction.).

Regarding claim 4, Allen in view of Mayaud discloses the method of claim 1. Allen further discloses a method wherein:
at least one of the plurality of electronic medical records includes a medication condition of the individual (See Allen [0112] the information included in the aggregated patient EMR can include “current medication conditions.”).

Regarding claim 5, Allen in view of Mayaud discloses the method of claim 4. Allen further discloses a method comprising:
identifying an adverse indication between a medication prescribed of the first group of medications and the medication condition of the individual (See Allen [0112] the system can compare a current prescription with a patient’s medication condition. An example given in this paragraph is comparing a patient’s high blood pressure (i.e. “medication condition”) to a prescription that should not be administered to patients with high blood pressure.).

Regarding claim 6, Allen in view of Mayaud discloses the method of claim 5. Allen further discloses a method comprising:
providing a notification to at least one of the individual and a provider associated with the medication prescribed of the first group of the adverse indication (See Allen [0112] a warning notification, of a contra-indication (i.e. “adverse interaction”), may be generated and output to the patient and/or medical professional.).

Regarding claim 7, Allen in view of Mayaud discloses the method of claim 6. Allen further discloses a method wherein:
the notification includes an identification of the medication prescribed of the first group of medications and the adverse indication (See Allen [0113] the notification may indicate the contraindication in the patient’s aggregated patient EMR. This is understood to mean that the notification includes all the relevant information about the contraindication, including an identification of the medication and known negative interaction with a patients current medication condition.).

Regarding claim 8, Allen in view of Mayaud discloses the method of claim 1 as discussed above. Claim 8 recites a system that uses memory and processors to perform the method of claim 1. Allen discloses the use of memory and processors to perform the method in claim 1 (See Allen [0033]). Therefore, based on the same analysis used for claim 1, Allen in view of Mayaud discloses the system of claim 8.

Regarding claim 10, Allen in view of Mayaud discloses the system of claim 8. Allen further discloses a system wherein:
notifying the individual of the known interaction includes providing the individual an identification of the one of the first group of medications and an identification the one of the second group of medications (See Allen [0113] the notification may indicate the contraindication in the patient’s aggregated patient EMR. This is understood to mean that the notification includes all the relevant information about the contraindication, including an identification of the two medications known to have a negative interaction.).

Regarding claim 11, Allen in view of Mayaud discloses the system of claim 8. Allen further discloses a system wherein:
at least one of the plurality of electronic medical records includes a medication condition of the individual (See Allen [0112] the information included in the aggregated patient EMR can include “current medication conditions.”).

Regarding claim 12, Allen in view of Mayaud discloses the system of claim 11. Allen further discloses a system wherein the operations further comprise:
identifying an adverse indication between a medication prescribed of the first group of medications and the medication condition of the individual (See Allen [0112] the system can compare a current prescription with a patient’s medication condition. An example given in this paragraph is comparing a patient’s high blood pressure (i.e. “medication condition”) to a prescription that should not be administered to patients with high blood pressure.).

Regarding claim 13, Allen in view of Mayaud discloses the system of claim 12. Allen further discloses a system wherein the operations further comprise:
providing a notification to at least one of the individual and a provider associated with the medication prescribed of the first group of the adverse indication (See Allen [0112] a warning notification, of a contra-indication (i.e. “adverse interaction”), may be generated and output to the patient and/or medical professional.).

Regarding claim 14, Allen in view of Mayaud discloses the system of claim 13. Allen further discloses a system wherein:
the notification includes an identification of the medication prescribed of the first group of medications and the adverse indication (See Allen [0113] the notification may indicate the contraindication in the patient’s aggregated patient EMR. This is understood to mean that the notification includes all the relevant information about the contraindication, including an identification of the medication and known negative interaction with a patients current medication condition.).

Regarding claim 15, Allen in view of Mayaud discloses the method of claim 1 as discussed above. Claim 15 recites a computer program product that includes instructions to perform the method of claim 1. Allen discloses the use of memory and processors to perform the method in claim 1 (See Allen [0033]). Therefore, based on the same analysis used for claim 1, Allen in view of Mayaud discloses the computer program product of claim 15.

Regarding claim 17, Allen in view of Mayaud discloses the computer program product of claim 15. Allen further discloses a computer program product wherein:
notifying the individual of the known interaction includes providing the individual an identification of the one of the first group of medications and an identification the one of the second group of medications (See Allen [0113] the notification may indicate the contraindication in the patient’s aggregated patient EMR. This is understood to mean that the notification includes all the relevant information about the contraindication, including an identification of the two medications known to have a negative interaction.).

Regarding claim 18, Allen in view of Mayaud discloses the computer program product of claim 15. Allen further discloses a computer program product wherein:
at least one of the plurality of electronic medical records includes a medication condition of the individual (See Allen [0112] the information included in the aggregated patient EMR can include “current medication conditions.”).

Regarding claim 19, Allen in view of Mayaud discloses the computer program product of claim 18. Allen further discloses a computer program product wherein the method further comprises:
identifying an adverse indication between a medication prescribed of the first group of medications and the medication condition of the individual (See Allen [0112] the system can compare a current prescription with a patient’s medication condition. An example given in this paragraph is comparing a patient’s high blood pressure (i.e. “medication condition”) to a prescription that should not be administered to patients with high blood pressure.).

Regarding claim 20, Allen in view of Mayaud discloses the computer program product of claim 19. Allen further discloses a computer program product wherein the method further comprises:
providing a notification to at least one of the individual and a provider associated with the medication prescribed of the first group of the adverse indication (See Allen [0112] a warning notification, of a contra-indication (i.e. “adverse interaction”), may be generated and output to the patient and/or medical professional.).


Response to Arguments
Applicant's arguments filed on 21 March 2022, regarding the 35 U.S.C 101 rejection of the claims, have been fully considered but they are not persuasive. First, Applicant argues that the claims cannot be directed to a mental process because each and every limitation cannot be performed in the human mind (see Applicant Remarks pages 7-8). This is not persuasive because the claims are not being rejected because all limitations listed are part of a mental process, but only certain parts are considered to be a mental process (see 101 rejection above). The claims recite a mental process of reviewing a list of medications for possible adverse interactions between those medications. There are also additional elements that cannot be performed in the human mind (i.e. the use of computer memory or processors). These are not considered to be part of the mental process, but instead elements add that amount to using a computer to perform the mental process (see MPEP 2106.05(f)). Similarly, Applicant argues that “as a practical matter, no single doctor would have knowledge of all possible drug interactions” (see Applicant Remarks page 8). First, the claims do not require that “all possible drug interactions” be detected. Second, a doctor is also capable of checking a database or reference book for known adverse interactions. These are tools already available to a doctor as they make a judgment about drug interactions. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant also argues that the additional elements in the claims integrate the judicial exception into a practical application (see Applicant Remarks pages 8-9). Applicant argues that the elements of using natural language processing to identify information in the medical record and then annotating that record is enough to impose meaningful limitation on the judicial exception, but fails to state how those elements impose any meaningful limitation. These elements do no more than recite instructions to perform the abstract idea on a computer, which is insufficient to integrate the judicial exception into a practical application (see MPEP 2106.05(f)). The MPEP states that “implementing an abstract idea on a generic computer, does not integrate the abstract idea into a practical application in Step 2A Prong Two or add significantly more in Step 2B, similar to how the recitation of the computer in the claim in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer” (see MPEP 2106.05(f)). Therefore, the recited additional elements do not meaningfully limit the claim under the eligibility analysis. The claims remain rejected as being directed towards ineligible subject matter.

Applicant's arguments filed on 21 March 2022, regarding the 35 U.S.C. 102 rejection of the claims, have been fully considered are persuasive.  The 102 rejection of the claims has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of the Mayaud reference, as well as the previously cited Allen reference.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kapp (U.S. 2002/0010595) discloses a system for medication management that also checks for adverse interactions among prescription medications. Bhathal (U.S. 2013/0238360) discloses a system for medication management that checks prospective prescriptions against a patients past medications taken.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN L HANKS whose telephone number is (571)270-5080. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313) 446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.L.H./Examiner, Art Unit 3626                                                                                                                                                                                           
/JONATHAN DURANT/Primary Examiner, Art Unit 3619